DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending and examined below. This action is in response to the claims filed 10/21/20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply detecting data and judging how to handle that data can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. Even though the system is enabled to perform a series of functions, the system does not actually perform that function.
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as “moving the sensor to a position from which the statuses are detectable” or the like may overcome the rejection.
Dependent claims do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of claim 1.  Claim 5 recites another potential amendment that can overcome the rejection by including an element like “changing the sensor”.  Currently the claim only reads another element that it is equipped with that can change the sensor but does not actually perform the change.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canadian Space Agency, International Space Station news - 2016, https://www.asc-csa.gc.ca/eng/iss/news-2016.asp (Year: 2016), herein “CSA”

Regarding claim 1, CSA discloses a dexterous maintenance arm for the ISS including an automated guided robot system comprising: an automated guided vehicle; a robot mounted on the automated guided vehicle (Canadarm2 and Dextre corresponding to the recited robot are mounted on the ISS corresponding to the recited automated guided vehicle); and 

    PNG
    media_image1.png
    663
    825
    media_image1.png
    Greyscale

page 22 annotated
a sensor mounted on the robot and capable of detecting statuses of a plurality of maintenance parts of the automated guided vehicle (pages 5 and 22-23 – new tools IRELL and vision systems corresponding to the recited sensor mounted on the robot to inspect external surfaces of the orbiting laboratory and sleuth out signs of damage and for detecting traces of ammonia leakages corresponding to the recited detecting statuses of a plurality of maintenance parts of the AGV), wherein 
the robot has a motion range that enables the robot to place the sensor at positions from which the statuses of the maintenance parts of the automated guided vehicle are detectable (page 5 - While riding on the end of Canadarm2, Dextre will be moved to various locations on the exterior of the International Space Station, holding the IRELL tool near the cooling system pipes to detect traces of ammonia).

Regarding claim 2, CSA further discloses a judgment unit that judges whether maintenance of each of the maintenance parts is necessary based on the statuses detected with the sensor (page 5 – detection of presence of dangerous ammonia leak corresponding to the recited judgement of whether maintenance of each maintenance part is necessary based on detected status).

Regarding claim 4, CSA further discloses the sensor is a camera and the sensor detects appearance statuses of the maintenance parts (pages 22-23 - the vision system combines a 3D (Three dimensional) laser, a high-definition camera and an infrared camera to reveal damage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Canadian Space Agency, International Space Station news - 2016, https://www.asc-csa.gc.ca/eng/iss/news-2016.asp (Year: 2016), herein “CSA”, as applied to claims 1 and 2 above, in view of Shimamura et al. (US 2019/0304211).

Regarding claim 3, CSA does not explicitly disclose a notification when maintenance is necessary however Shimamura discloses a system for unmanned work system maintenance including a notifying unit that issues a notification of maintenance necessity when the judgment unit judges that maintenance is necessary (¶56 - If it is determined by the maintenance determination section 64 that maintenance of an unmanned lawn mower 2 is necessary, the maintenance notification transmission section 66 transmits the above-described maintenance notification notifying coming of maintenance time and a maintenance detail to the unmanned lawn mower 2 through the telecommunication circuit 8).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the maintenance notification system of Shimamura with the robotic maintenance observation system of CSA in order to prevent failure from occurring by notifying user that maintenance is necessary (Shimamura - ¶80-81).

Regarding claim 6, CSA does not explicitly disclose a maintenance notification however Shimamura further discloses a maintenance time estimation unit that estimates a maintenance time of each of the maintenance parts based on the statuses detected with the sensor (¶47 and ¶56 – maintenance timing being included in the maintenance notification corresponding to the recited maintenance time estimation unit that estimates a maintenance time where part maintenance timing may be based on periodic inspection, failure, part life, or the like).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the maintenance notification system of Shimamura with the robotic maintenance observation system of CSA in order to prevent failure from occurring by notifying user that maintenance is necessary (Shimamura - ¶80-81).

Regarding claim 7, CSA does not explicitly disclose a maintenance notification however Shimamura further discloses a maintenance time notifying unit that issues a notification of the maintenance time estimated by the maintenance time estimation unit (¶47 and ¶56 – maintenance timing being included in the maintenance notification corresponding to the recited maintenance time estimation unit that estimates a maintenance time where part maintenance timing may be based on periodic inspection, failure, part life, or the like).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the maintenance notification system of Shimamura with the robotic maintenance observation system of CSA in order to prevent failure from occurring by notifying user that maintenance is necessary (Shimamura - ¶80-81).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Canadian Space Agency, International Space Station news - 2016, https://www.asc-csa.gc.ca/eng/iss/news-2016.asp (Year: 2016), herein “CSA”, as applied to claim 1 above, in view of Harding, Pete, Canada’s “Dextre” robotic hand performs first ever operational tasks, 2011, https://www.nasaspaceflight.com/2011/02/canadas-dextre-performs-first-operational-tasks/ (Year: 2011), herein “Harding”.

Regarding claim 5, While CSA does disclose utilizing multiple sensors, it does not explicitly disclose its capabilities for a sensor changing device however Harding discloses further details of the Dextre robot including the robot is equipped with a sensor changing device that changes the sensor in response to a status type of the maintenance parts to be detected (page 2 - ORU/ToolChangeout Mechanisms (OTCMs) corresponding to the recited sensor changing device).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the tool changer system of Harding with the robotic maintenance observation system of CSA in order to provide the SPDM with its fine dexterous control. The OTCMs attach to specially designed micro fixtures on the Orbital Replacement Units (ORUs) (Harding – page 2).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tobey (US 2008/0302200) discloses a modular hybrid robotic snake arm capable of tasks as robot self repair, tool use, or for inspection under a car looking for explosives. Such end effector tool changing 240 is known in the art and is used with industrial robots. (¶93).

DeJarnette et al. (US 2020/0037522) discloses a system for automated robotic status checking and watering of plants (¶153-155).

Arunmozhi et al. (US 2020/0391704) discloses a robotic arm maintenance diagnostic and repair tool (Figs. 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J. REDA/Examiner, Art Unit 3665